Porter, J.
delivered the opinion of the court. The petitioner, while in the service of the United States, as inspector of the customs, built a house on property belonging to them. The defendant took forcible possession of the *125house, and refuse to deliver it up. This action is brought to recover possession of it, and damages for the illegal entry and detention. The defence set up is, that the land on which the building was erected belong to the general government, and that the defendant was ordered to take possession by the surveyor of the customs.
Preston for the plaintiff — Maybin for the defendant.
The court of the first instance thought this defence untenable, gave judgment in favor of the plaintiff for one hundred and eighty dollars, and ordered the plaintiff to be put in possession. From this judgment the defendant has appealed.
We think the judgment rendered, below, must be confirmed. We know of no law which authorises a surveyor of the customs to direct a forcible entry and ouster of possession, of the United States’ property. If the defendant held wrongfully, there were legal means of evicting him.
It is therefore ordered, adjuged and decreed, that the judgment of the district court be affirmed with costs.